            Case 2:19-cv-05183-JD Document 21 Filed 09/02/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    HARVEY R. WYANT, III,                                   CIVIL ACTION
                  Plaintiff,

                 v.

    ANDREW SAUL,                                            NO. 19-5183
    Commissioner of Social Security
    Administration,
                       Defendant.

                                           ORDER

         AND NOW, this 2nd day of September, 2020, upon consideration of Plaintiff’s Brief and

Statement of Issues in Support of His Request for Review (Document No. 12, filed March 27,

2020),1 Defendant’s Response to Request for Review of Plaintiff (Document No. 13, filed April

21, 2020), and Plaintiff’s Reply to Defendant’s Response to Request for Review of Plaintiff

(Document No. 15, filed April 27, 2020), and after review of the Report and Recommendation of

United States Magistrate Judge Lynne A. Sitarski dated May 12, 2020 (Document No. 16),

Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation (Document No. 17,

filed May 18, 2020), Defendant’s Response to Plaintiff’s Objections to the Report and

Recommendation of Magistrate Judge Sitarski (Document No. 19, filed May 27, 2020), and the

record in this case, for the reasons stated in the accompanying Memorandum dated September 2,

2020, IT IS ORDERED as follows:

             1. The Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski dated May 12, 2020, is APPROVED and ADOPTED;




1
 Plaintiff filed a Brief and Statement of Issues in Support of Request for Review but did not file
an actual Motion or Request for Review. The Court construes the Brief as a Request for Review.
       Case 2:19-cv-05183-JD Document 21 Filed 09/02/20 Page 2 of 2




       2. Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation are

OVERRULED; and

       3. Plaintiff’s Request for Review is DENIED.



                                              BY THE COURT:

                                              /s/ Hon. Jan E. DuBois

                                                 DuBOIS, JAN E., J.




                                          2
